Citation Nr: 0837376	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-39 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, 
to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for hypertension, to 
include as due to exposure to Agent Orange.

3.  Entitlement to service connection for hearing loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The veteran had active service from December 1963 to December 
1965, with service in the Republic of Vietnam from June 1965 
to November 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).

The veteran's hearing loss and back disability claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's seizure disorder was not present in service 
or until many years thereafter and is not related to service 
or to an incident of service origin, to include his in-
service exposure to Agent Orange.

2.  The veteran's hypertension was not present in service or 
until many years thereafter and is not related to service or 
to an incident of service origin, to include his in-service 
exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  A seizure disorder, to include as due to exposure to 
Agent Orange, was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Hypertension, to include as due to exposure to Agent 
Orange, was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent 
to the veteran in December 2004 that fully addressed the 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the service 
connection claims and of the veteran's and VA's respective 
duties for obtaining evidence.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence that was needed to 
substantiate his claims for service connection, and he was 
provided notice, via a March 2008 letter, of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service treatment and post-service treatment 
records have been obtained. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claims of entitlement to service 
connection, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The 
veteran's STRs are clear that there was no evidence of a 
seizure disorder or hypertension.  The first evidence of a 
seizure disorder and hypertension, according to post-service 
treatment records, is over three decades after discharge from 
service.  Moreover, there is no evidence of record that 
indicates that any current disabilities may be related to 
service, and hypertension and a seizure disorder are not 
conditions that are capable of lay observation.  See 
38 C.F.R. § 3.159(a)(2) (2007).  Thus, there is no 
requirement to obtain a VA medical examination in this case.  
See McLendon, see also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (a veteran is required to show some causal 
connection between his disability and his military service).  
Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to- assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

Service Connection and Agent Orange 

According to 38 U.S.C.A. § 1116(f), for the purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See also 38 
C.F.R. § 3.307(a)(6).

Under 38 C.F.R. § 3.309(e), certain diseases shall be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumptions of § 3.307(d) are also satisfied.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War Era.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, a veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

With respect to the claim that the veteran in this case has 
disabilities which are due to Agent Orange exposure in 
service,  the veteran's Enlistment Qualification Record (DA 
Form 20) indicated that he had active service in the United 
States Army from December 1963 to December 1965, with service 
in the Republic of Vietnam from June 1965 to November 1965.  
Therefore, exposure to Agent Orange is presumed.  

The veteran must also show that he is diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e) to 
establish presumptive service connection based on exposure to 
Agent Orange.  It is important to note that the diseases 
listed at 38 C.F.R. § 3.309(e) are based on findings provided 
from scientific data furnished by the National Academy of 
Sciences (NAS).  The NAS conducts studies to "summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in support of military operations 
in Vietnam during the Vietnam Era and each disease suspected 
to be associated with such exposure."  64 Fed. Reg. 59,232-
59,243 (Nov. 2, 1999).  Reports from the NAS are submitted at 
two-year intervals to reflect the most recent findings.  
Based on input from the NAS reports, the Congress amends the 
statutory provisions of the Agent Orange Act found at 38 
U.S.C.A. § 1116 and the Secretary promulgates the necessary 
regulatory changes to reflect the latest additions of 
diseases shown to be associated with exposure to herbicides.

In this case, the latest update was published in 2007.  
Neither a seizure disorder nor hypertension are diseases 
found to have a scientific relationship such that it can be 
presumed that exposure to herbicides used in Vietnam during 
the Vietnam Era is a cause of the diseases.  See 72 Fed. Reg. 
32,395-32,407 (June 12, 2007).  Thus, the veteran is not 
entitled to the regulatory presumptions outlined in 38 
U.S.C.A. § 1116(f) and 38 C.F.R. § 3.309(e).

Establishing Service Connection

While the veteran is unable to satisfy the requirements 
discussed above to be entitled to the regulatory presumption 
for service connection for a seizure disorder or hypertension 
as a result of exposure to Agent Orange, the Board is 
required to evaluate the veteran's claims on direct and 
presumptive bases as well.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  
According to 3.309(a), service connection for certain 
disorders, including hypertension and epilepsies, may be 
granted on a presumptive basis if the conditions are 
manifested to a compensable degree within one year after 
separation from service.

Factual Background and Analysis

The Board has reviewed the evidence of record.  Regrettably, 
service connection for a seizure disorder or hypertension is 
not warranted in this case.

Service treatment records (STRs) associated with the 
veteran's claims file are negative for any diagnosis of or 
treatment for a seizure disorder or hypertension.  There is 
also no evidence of record demonstrating that the veteran was 
diagnosed with or treated for a seizure disorder or 
hypertension within one year after discharge from service.

The first pertinent post-service treatment record is dated 
July 2001, over three decades after discharge from service.  
The veteran was treated at a private medical facility after 
having a seizure at his home.  It was also noted that the 
veteran had hypertension.  Subsequent private treatment notes 
indicated that the veteran was treated for his seizure 
disorder and hypertension with prescribed medications.  No 
references to the veteran's military service were contained 
in these treatment notes.

Given the evidence of record, the Board concludes that the 
preponderance of the evidence is against a finding of service 
connection for a seizure disorder or hypertension in this 
case.  The veteran's STRs are negative for a diagnosis of or 
treatment for a seizure disorder or hypertension, and there 
is no evidence of record showing that these disabilities were 
manifest to a compensable degree within one year after 
discharge from service.  Rather, the first pertinent post-
service evidence of record showing a diagnosis of and 
treatment for a seizure disorder and hypertension was not 
until July 2001, over three decades after discharge from 
service.    
 
The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the 
lapse of decades between discharge from service and onset of 
the disabilities is evidence against the veteran's claims.  
Furthermore, although the veteran has a currently diagnosed 
seizure disorder and hypertension, there is no competent 
medical evidence of record linking these disabilities to the 
veteran's period of active service.
  
The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has 
also held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Here, the veteran is 
capable of observing symptoms related to his seizure disorder 
or his hypertension, but the veteran is not competent (i.e., 
professionally qualified) to offer an opinion as to the cause 
of these disabilities.

As an alternative to establishing the second and third prong 
in Hickson, the veteran may show a continuity of 
symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007) (citing 38 C.F.R. § 3.303(b) (2006); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997)).  Continuity of 
symptomatology may be established if (1) the condition was 
"noted" during service; (2) there is evidence of post-
service continuity of the same symptomatology; and (3) there 
is medical, or in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96.  Here, there 
exists no evidence to show that the veteran's seizure 
disorder or hypertension was "noted" in service.  Moreover, 
there is no evidence of record showing a post-service 
continuity of the same symptomatology.  Therefore, the Board 
finds that the veteran failed to establish continuity of 
symptomatology in this case.  
  
As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
this case, there is competent medical evidence showing 
diagnoses of a seizure disorder and hypertension, but there 
is no competent medical evidence to link these disabilities, 
which occurred many years after discharge from service, to 
the veteran's period of active service.  There is also no 
medical evidence of record to show that the veteran's 
disabilities were manifest to a compensable degree within one 
year after discharge from service.  Regrettably, the Board 
concludes that the veteran's claims must be denied on direct, 
presumptive, and regulatory bases.

ORDER

Service connection for a seizure disorder is denied.

Service connection for hypertension is denied.

REMAND

Hearing Loss

The veteran in this case also contends that he has a hearing 
loss disability that is related to service.  In particular, 
the veteran contends that his hearing was damaged during his 
service in the Republic of Vietnam and that he has had 
difficulty hearing since that time.  Service treatment 
records (STRs) associated with the veteran's claims file show 
no evidence of a hearing loss disability as contemplated by 
the rating schedule.  See 38 C.F.R. § 3.385 (2007).

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

The veteran's Enlistment Qualification Record (DA Form 20) 
indicated that he was stationed in the Republic of Vietnam 
from June to November 1965.  According to his DD-214 Form, 
the veteran's military occupational specialty was light truck 
driver.  There is no evidence of record to show that the 
veteran engaged in combat, but in each case where a veteran 
is seeking service connection for any disability, due 
consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002).  In this case, the Board 
finds that noise exposure is consistent with the veteran's 
service.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  In this case, a VA examination is 
necessary to determine the severity and extent of the claimed 
audiological disability and to obtain an opinion as to 
whether it is related to noise exposure in service.

New and Material Evidence

Here, the RO denied the veteran's claim of entitlement to 
service connection for a back disability in a rating decision 
dated April 1987.  The veteran timely perfected an appeal.  
The Board subsequently issued a decision dated January 1988 
in which it denied the veteran's claim of service connection 
for a back disability.  The veteran did not appeal this 
decision and it became final.

The veteran sought to reopen his claim of entitlement to 
service connection for a back disability in a statement dated 
November 2004.  The RO denied the veteran's claim in a 
decision dated February 2005.  The veteran was notified of 
this decision that same month and timely perfected an appeal.  

However, the Board's review of the claims file reveals that 
additional action is required pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court established significant new 
requirements with respect to the content of the duty-to-
inform notice which must be provided to a veteran who is 
petitioning to reopen a claim.  The Court held that VA must 
notify the veteran of the evidence and information that is 
necessary to reopen the claim and VA must notify the veteran 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the veteran.  In addition, the Court held 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The veteran was provided with a VCAA notification 
letter, but it did not meet the requirements set forth in 
Kent as it did not explain, in terms of his specific case, 
the evidence which would overcome the prior insufficiencies.  
Therefore, a remand is required.  
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice regarding the request to reopen 
the claim of service connection for a 
back disability.  The notice letter must 
describe the elements necessary to 
establish service connection for the 
disability and must describe what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denials.  The notice letter 
should also explain, in terms of his 
specific case, the evidence which would 
overcome the prior insufficiencies.  The 
veteran should then be afforded an 
appropriate period of time to respond. 

2.  The RO should contact the veteran 
and ask him to identify all sources of 
VA and non-VA treatment for his claimed 
hearing loss disability.  The RO should 
also attempt to obtain any other 
evidence identified as relevant by the 
veteran during the course of the 
remand, provided that the veteran 
completes the required authorization 
forms.

3.  After the above development is 
completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to 
undergo a hearing examination.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims 
folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary 
by the examiner should be conducted at 
this time, and included in the 
examination report.

The examiner should assess the severity 
of the claimed hearing loss disability.  
The examiner is asked to express an 
opinion as to whether the veteran has a 
current hearing loss disability as 
contemplated by VA's Rating Schedule, 
and if so, whether it is at least as 
likely as not (i.e., 50 percent or 
greater possibility) related to the 
veteran's noise exposure during military 
service or to any other incident of 
service.  The examiner must state 
whether the veteran reports a continuity 
of hearing problems since service and 
acknowledge that in offering his 
impression.  The examiner must provide a 
complete rationale for any stated 
opinion, and is also advised that the 
absence of a hearing loss disability at 
the time of discharge from service is 
not detrimental to the veteran's claim.

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


